Citation Nr: 1549178	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).
 
2.  Entitlement to service connection for left wrist CTS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to October 1989.

These matters came to the Board of Veterans' Appeals  (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied, in pertinent part, service connection for CTS of the right and left wrists.  

In March 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

These matters were remanded in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, this matter was remanded for an addendum VA opinion for the VA examiner to consider the Veteran's lay assertions that his job in service as an amphibious assault vehicle crewman repairman required that he frequently use hand tools and involved frequent repetitive wrist motions.  See 05/18/2013 Virtual VA entry, Hearing Transcript.  He sought treatment for wrist pain in service and was given Ibuprofen.  Id.  He took Tylenol and sometimes it did not resolve his wrist discomfort.  Id. at 4.  He was first diagnosed with right wrist CTS in approximately 1997.  Id. at 6.  The Veteran underwent right wrist arthroscopic surgery in 1999 performed by a private physician and, in 2013, left CTS surgery was performed by VA.  Id.

In the Remand, the Board noted that the Veteran's competent lay reports of observable symptomatology such as wrist pain may not be discounted due solely to a lack of contemporaneous medical evidence (such as documented complaints in service).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (to the effect that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In a March 2015 addendum opinion, the VA examiner stated that with regard to the Veteran's report of having bilateral wrist pain in service, there was no medical care nor documentation of ongoing bilateral wrist pain in MSR notes nor in the separation physical.  The examiner looked at VBMS records seeking the Veteran's lay reports of wrist problems during service but could find none.  The examiner stated that critical here is the timeframe 'in the military,' not ten to twenty years after the event, at which time memory fails and financial SC-obtaining motivations become important.   The examiner stated that C&P will certainly consider 'lay reports' made in the military, in place of actual medical documentation of CTS symptoms/diagnosis in the military.  However, in this case C&P has not been able to find any 'lay reports' made in the military time frame.  The examiner concluded that if the Veteran himself states that his chronic wrist pain began in January 1998 (ref physical therapy record), and if no military-era 'lay reports' can be found regarding any chronic wrist pain in the Veteran's case in military, and if no formal medical documentation can be found in military, then the Veteran's present bilateral carpal tunnel syndrome most likely did not develop during his time in the military.  Nor, medically speaking, is it clinically likely that the Veteran's present bilateral CTS is due to his one-time military-era wrist sprain/contusion that then resolved in the military (clinical silence) many years before his civilian-sector CTS symptoms appeared.

Unfortunately the VA examiner failed to consider the Veteran's lay reports offered in support of his claim/appeal, but rather was only willing to consider lay reports offered during service.  Again, the Veteran's competent lay reports of observable symptomatology such as wrist pain may not be discounted due solely to a lack of contemporaneous medical evidence (such as documented complaints in service).  Buchanan, 451 F.3d at 1337 (emphasis added).  

Thus, the Board has determined that a VA opinion should be sought from a VA examiner other than the October 2010/March 2015 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician-examiner (other than R.G., M.D.) with appropriate expertise review the Virtual folder and provide an opinion as to the following:

Is any current bilateral CTS wrist disability at least as likely as not (probability of 50 percent or more) due to any incident during service, to include reported repetitive wrist use and treatment for the wrists in service?  

The examiner is advised that the Veteran reported that his job in service, as an amphibious assault vehicle crewman repairman, required frequent use of hand tools that involved frequent repetitive wrist motions.  The Veteran sought treatment for wrist pain in service and was given Ibuprofen, and sometimes took Tylenol that did not resolve his wrist discomfort. 

The examiner must consider the Veteran's reports of bilateral wrist pain in service in addition to the medical evidence of record.

The examiner should provide reasons for each opinion offered based on all lay and medical evidence.  The reasons must take into account the Veteran's reports of his history, treatment, symptoms and diagnoses.  The Veteran's reports of observable symptoms or prior treatment cannot be rejected merely because there is an absence of supporting clinical evidence.

If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why a non-speculative opinion cannot be offered; and whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

A clinical examination should be scheduled only if deemed necessary by the examiner.  All indicated tests and studies should be provided and all clinical findings reported in detail.

2.  The AOJ should review the VA medical opinion to ensure that it provides the requested information.
 
3.  If any benefit sought on appeal remains denied, issue a SSOC.  Then, return the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




